Citation Nr: 0209651	
Decision Date: 08/12/02    Archive Date: 08/21/02

DOCKET NO.  00-15 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include post-traumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from November 1965 to 
March 1969.  

This matter arises from various decisions rendered since 
October 1999 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Salt Lake City, Utah, that denied the 
benefit sought on appeal.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.  

In June 2001, the Board held that the veteran had submitted 
new and material evidence to reopen a claim of entitlement to 
service connection for an acquired psychiatric disability, to 
include PTSD, and remanded the case to the RO for additional 
action.  That was accomplished, and the case was returned to 
the Board in April 2002 for further appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  

2.  The veteran did not engage in combat with the enemy 
during his active military service, and none of his alleged 
stressors has been verified.

3.  The claimant's evidentiary assertions as to alleged 
stressor events are devoid of crediblity as the record 
already demonstrates the assertions of service off Vietnam 
are false and other assertions are inherently incredible.   
Therefore, further efforts to obtain verification of such 
allegations would be futile, pointless or both.

4.  A psychiatric disorder, to include schizophrenia, did not 
have its onset during the veteran's military service or 
within one year post service.  


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not 
incurred in, or aggravated by, the veteran's active military 
service; nor may schizophrenia be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5107), which applies to all 
pending claims for VA benefits, and which provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for 
benefits under the laws administered by VA.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date. 

First, VA has a duty to notify the veteran (and his 
representative, if any) of any information and evidence 
necessary to substantiate and complete a claim for VA 
benefits.  See VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(codified at 38 U.S.C. §§ 5102 and 5103).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  See VCAA, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the 
record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.   

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  The veteran was issued a statement of the case, 
as well as supplemental statements of the case, that informed 
him of the evidence used in conjunction with his claim, the 
pertinent laws and regulations, the adjudicative action 
taken, and the reasons and bases for the decision.  Thus, the 
appellant was provided adequate notice as to the evidence 
needed to substantiate his claim.  He also was given an 
opportunity to submit additional evidence in support of his 
claim.  The record indicates that all relevant facts have 
been properly developed, and that all evidence necessary for 
equitable disposition of the issue on appeal has been 
obtained.  As such, VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  Moreover, as the record is complete, the obligation 
under the VCAA for VA to advise a claimant as to the division 
of responsibilities between VA and the claimant in obtaining 
evidence is moot.  Finally, in view of the relatively narrow 
questions of law and fact on which this matter turns, the 
Board concludes that there is no reasonable possibility that 
any further development could substantiate the claim.  

The veteran claims that he currently suffers from a 
psychiatric disorder, to include PTSD, as a result of 
traumatic events that occurred while he served in the United 
States Navy from November 1965 until March 1969.  His 
contentions in this regard are discussed in greater detail 
below.  He also contends that he was treated for psychiatric 
symptomatology shortly after his discharge from military 
service.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in, or aggravated by, a 
veteran's active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  In addition, service connection may be 
granted for a psychosis that becomes manifest to a degree of 
10 percent or more within one year 
following the veteran's discharge from military service.  See 
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Additionally, service connection may be granted for PTSD; 
however, such a grant requires (1) a current diagnosis of 
PTSD; (2) credible supporting evidence that the claimed 
inservice stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed inservice stressor.  See 38 C.F.R. 
§ 3.304(f).  The Board notes that, in June 1999, 38 C.F.R. 
§ 3.304(f) was amended effective retroactively to March 7, 
1997, to revise the provisions regarding the type of evidence 
required to establish service connection for PTSD.  The 
amended regulation is deemed to be more favorable to the 
veteran and, as such, his claim will be considered in light 
of the new regulation.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending upon whether the veteran was "engaged in combat 
with the enemy."  See 38 U.S.C.A. § 1154.  Participation in 
combat, a determination that is to be made on a case-by-case 
basis, requires that the veteran have personally participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999).  If the evidence 
establishes that the veteran was engaged in combat with the 
enemy or was a prisoner of war, and the claimed stressor is 
related to combat or prisoner-of-war experiences (in the 
absence of clear and convincing evidence to the contrary), 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  

Where, however, VA determines that the veteran did not engage 
in combat with the enemy and was not a prisoner of war, or 
the claimed stressor is not related to combat or prisoner-of-
war experiences, the veteran's lay statements, by themselves, 
will not be enough to establish the occurrence of the alleged 
stressor.  Instead, the 
record must contain service records or other credible 
evidence corroborating the stressor.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. App. 353, 
357-58 (1998).  Such corroborating evidence cannot consist 
solely of after-the-fact medical evidence containing an 
opinion as to a causal relationship between PTSD and service.  
See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  
Parenthetically, a diagnosis based solely upon a bare 
transcription of history related by an unqualified lay person 
is insufficient to establish the existence of the disability 
claimed.  See Lashore v. Brown, 8 Vet. App. 406, 409 (1995).  

The facts in this case are as follows.  While in the United 
States Navy, the veteran served aboard the U.S.S. Edward 
McDonnell from March 1966 to July 1967, and then aboard the 
U.S.S. Tattnall until March 1969.  There is no indication in 
the veteran's service personal records that either of these 
ships served in the waters off the coast of the Republic of 
Vietnam or anywhere else in the waters of Southeast Asia 
during the veteran's tours of duty.  There is no evidence the 
veteran received any award or decoration demonstrating 
service in or near Vietnam.  The veteran's service medical 
records are devoid of any diagnosis or treatment for 
psychiatric symptomatology.  

The veteran was hospitalized in October 1969 for right lobar 
pneumonia.  Again, there is no record of either diagnosis or 
treatment for psychiatric symptomatology during that 
hospitalization.  

The veteran was treated at a private hospital for paranoid 
schizophrenia in July 1981.  The report of that 
hospitalization includes a five-year history of delusional 
thinking.  Subsequent records of the veteran's private 
medical treatment reflect a diagnosis of paranoid 
schizophrenia.  These include various statements submitted by 
A. James Morgan, M.D.  However, in August 2000, Dr. Morgan 
submitted a statement indicating that the veteran had been 
his patient since October 1995, and that there "is strong 
evidence" that the veteran developed PTSD during military 
service.  The physician provided no specifics as to what this 
"strong evidence" was.  He indicated that the veteran had 
been hospitalized in October 1969, but that the records of 
that hospitalization were not available to the physician.  
This statement was a followup to Dr. Morgan's March 2000 
statement wherein he indicated that he had diagnosed the 
veteran as suffering from paranoid schizophrenia, but that 
the veteran showed signs and symptoms consistent with PTSD.  
Dr. Morgan related a history given to him by the veteran to 
the effect that the veteran had been treated for a "mental 
condition" that started in 1969, and that the veteran had 
been discharged from military service because of PTSD.  
Dr. Morgan also acknowledged that he did not have a direct 
series of sequential events to connect the veteran's military 
service with his present psychotic condition.  

During the pendency of this appeal, the veteran indicated 
that he served off the shore of Vietnam or "Laos."  He 
further maintained that he was afraid that his ship would be 
sunk by a Russian submarine, and that servicemen killed in 
Vietnam had been placed in his ship's refrigeration system 
along with food used to prepare meals for the ship's crew.  
He reported that the ship's crew was fed the dead bodies when 
food supplies ran short.

Based upon the foregoing, the Board finds that no further 
development is required to attempt to verify the veteran's 
claimed stressors.  See Fossie v. West, 12 Vet. App. 1, 6-7 
(1998) (holding that no duty to assist exists where a 
veteran's statements concerning inservice stressors are too 
vague to attempt verification).  The record in this case 
demonstrates beyond reasonable dispute that the allegations 
of service in or near Vietnam or "Laos" and not merely 
unconfirmed, but are refuted.  The administrative records 
contain no reference to service in or near Vietnam.  The 
veteran's only award was the National Defense Service Medal.  
He received no award or decoration indicating service in or 
near Vietnam.  Moreover, the record further contains 
inherently incredible evidentiary assertions concerning 
alleged repeated acts of mass cannibalism by the crew of a 
naval vessel.  Because none of the claimed stressors are 
related to verified combat or verified experiences as a 
prisoner of war, the veteran's lay statements alone are 
insufficient to establish their occurrence.  

The Board has considered the reports of Dr. Morgan.  Although 
this physician has diagnosed PTSD in addition to paranoid 
schizophrenia, he relates the former to the veteran's 
military service based only upon a history as recounted to 
him by the veteran.  The Board finds that the claimant is 
without credibility as to alleged stressor events in service 
based upon the fact that he had presented obviously 
fictitious allegations of service in or near Vietnam and the 
fact that he has also presented inherently incredible 
evidentiary assertions.  The record further demonstrates 
beyond reasonable dispute that the veteran was neither 
discharged from military service as a result of a psychiatric 
disability (much less PTSD) nor that he was treated for a 
"mental condition" in 1969.  The treatment records from 
service correlating to the alleged episode of treatment are 
clearly for a nonpsychiatric condition.  Accordingly, any 
medical opinion founded upon such false premises is entitled 
to no probative weight. 

In a similar vein, the record fails to establish that service 
connection is warranted for any other acquired psychiatric 
disorder, to include paranoid schizophrenia.  The first 
evidence of an acquired psychiatric disorder is found in the 
records of the veteran's private medical treatment in July 
1981 indicating a five-year history of delusional thinking.  
Because the veteran did not display psychiatric 
symptomatology during service or, for that matter, 
symptomatology indicative of a psychosis within one year 
following his discharge from military service, there is no 
reasonable basis upon which to predicate a grant of the 
benefit sought on appeal.  

The Board finds that the evidence is not so evenly balanced 
that the doctrine of resolving doubt in the veteran's favor 
is for application in this case.  See Ferguson v. Principi, 
273 F.3d 1072 (Fed. Cir. 2001) (the statute, 38 U.S.C.A. 
§ 5107(b), only requires that the Board "consider" all the 
evidence and its material of record; the benefit of the doubt 
provision only applies where there is an approximate balance 
of positive and negative evidence).  



ORDER

Service connection for an acquired psychiatric disability, to 
include PTSD, is denied.  


		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

